Exhibit 10.15 SCHEDULE OF NON-EMPLOYEE DIRECTORS’ ANNUAL COMPENSATION OF C&F FINANCIAL CORPORATION Effective January 1, 2014 Amount Annual Retainer Fees 1 Service as a Director Service as Chairman of Audit Committee $6,000 (additional) Service as Chairman of Compensation Committee $5,000 (additional) Meeting Fees 2 Base per day Secondary meeting(s) per day 1 The retainer fees are payable in quarterly installments. 2 All non-employee directors receive a base meeting fee of $600 per day for Corporation board, C&F Bank board, C&F Bank subsidiary board, CVBK board, CVB board or committee meeting attendance and a fee of $300 for secondary meeting attendance for each additional Corporation board, C&F Bank board, C&F Bank subsidiary board, CVBK board, CVB board or committee meeting held on the same day as a meeting for which the base meeting fee is paid.
